Citation Nr: 1627617	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder to include post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1967 to December 1969.  He served in Vietnam from May 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.  The June 2008 rating decision in relevant part denied service connection to PTSD.  The October 2011 rating decision denied service connection for bilateral lower extremity peripheral neuropathy.  

In July 2012 the Veteran and his spouse testified before the Board at a hearing before the RO.  A transcript of that hearing is of record.  Subsequent to the hearing the Veteran submitted additional medical evidence along with a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

In June 2010, July 2012, and February 2015, the Veteran submitted additional waivers of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304.  

In May 2014, this matter was remanded to the AOJ for development; the AOJ was instructed to afford the Veteran a VA examinations.  The Board finds that the AOJ afforded the Veteran VA examinations and medical opinions were obtained.  The May 2014 remand order has been substantially complied with and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not been shown to have met the DSM criteria for a diagnosis of PTSD. 

2.  The evidence of record makes it less likely than not that the Veteran's current acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by his military service.  

3.  The Veteran had in-country service in Vietnam and is presumed to have been exposed to herbicides; however, early onset peripheral neuropathy did not manifest within one year of the last date of exposure to agent orange.  
 
4.  The evidence of record makes it less likely than not that the peripheral neuropathy of the lower extremities was present in service or for years thereafter, and is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify in the October 2007 and December 2010 letters.  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2003 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In October 2007 and December 2010, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims. 

VA provided examinations in June 2008 and July 2014 to obtain medical evidence as to the nature and likely etiology of the claimed disorders.  The examinations and medical opinions are adequate because the VA examiners performed the examination and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners who performed the VA psychiatric exams in July 2014 and December 2014 indicated that the Veteran failed to cooperate with the VA psychiatric examinations because he feigned responses to the exam questions.  In this regard, the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the AOJ substantially complied with the mandates of the Board remand to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate with the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance or obtain additional medical evidence.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disorders to the extent possible. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, diseases of the nervous system such as peripheral neuropathy are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to August 2014.  Hence, DSM-IV is still the governing directive.

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307, 3.309.  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e).  Such diseases include, among others, early-onset peripheral neuropathy.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.  § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. at 54).

Analysis: Service Connection for a psychiatric disorder to include PTSD

The Veteran asserts that he is entitled to service connection for PTSD.  As discussed in the May 2014 Board remand, the Veteran's claim for service connection for PTSD has been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

There is lay and medical evidence that weighs in favor of the claim for service connection.  At the July 2012 Board hearing, the Veteran testified that he has been under the care of a VA psychiatrist since 2007 and he has a diagnosis of with PTSD.  A review of the medical evidence of record supports the Veteran's assertion.  VA psychiatric outpatient clinic notes, dated in August 2011, April 2012, and July 2012 reflect a diagnosis of PTSD, chronic.  April 2014 VA outpatient treatment records show a diagnosis of PTSD.  The treating clinical psychologist stated that the diagnosis met the criteria of DSM-IV.  

There is lay and medical evidence that weighs against the claim for service connection.  The Veteran underwent a psychiatric initial assessment at VA in July 2007.  The VA assessment report indicates that the Veteran was screened for possible admission to the PCT (PTSD Clinic Team) program; he was screened using the Mississippi Scale for Military Related PTSD, the PTSD Checklist - Military Version, the PTSD portion of the SCID, and a semi-structured clinical interview designed for the PTSD program.  The Veteran indicated that he recently reviewed his VA records and was concerned that a PTSD screen was reported as negative when he does not remember ever being asked the screening questions.  He appreciated the opportunity to discuss how his military service has continued to affect him.  He endorses avoidance of war movies, weapons, hunting, and helicopters.  He must face the door when in public places.  His wife reported that he has distressing dreams at night where he awakens or swings out in his sleep; at these times he has had chills and sweats.  The Veteran reported having witnessed many traumatic events; he did not feel comfortable discussing today.  He stated that his symptoms come and go.  Presently he felt that he was coping fairly well. 

Regarding stressor events, the Veteran reported that he received hostile incoming fire, encountered mines or booby traps, received sniper fire, was ambushed or attacked, engaged enemy in firefight, saw Americans wounded and killed, retrieved and handled dead bodies, and participated in atrocities of war.  It was noted that the Veteran served in Vietnam with the Army from May 1968 to December 1969.  His military occupation was mechanic, truck driver, and heavy equipment operator.  He reported that he was in combat for six months, in combat support for six months, and was in service support for six months.  
  
Mental Status Exam revealed that attention and concentration were normal.  Memory was intact.  He was responsive, cooperative, calm, pleasant, and friendly during the evaluation.  His mood was described as pretty good.  His affect was euthymic.  He did not appear distressed.  His speech was of normal rate, rhythm, and prosody.  Perceptions were normal and cognitive organization logical.  He denied any preoccupations, illusions, or hallucinations.  He appeared to be of average intelligence and have an average fund of knowledge.  His ability to abstract seemed intact and normal.  His insight appeared limited by a lack of education and treatment of PTSD symptoms.  His judgment and understanding were good. 

On the Mississippi Scale for military-related PTSD and PTSD Checklist-M (PCL-M), the Veteran responded in a manner which was somewhat below that of individuals who suffer from PTSD (Miss = 96, PCL-M=45).  While a definitive diagnosis cannot be made based on a brief screening interview during the clinical exam, the Veteran did report symptoms consistent with individuals who suffer from mild levels of PTSD.  The Axis I diagnosis was anxiety disorder not otherwise specified, Subthreshold PTSD, and alcohol abuse in remote history.  It was noted that the Veteran was not interested in medication consideration or medication at that time.   

A VA psychiatric examination was conducted in June 2008 to obtain medical evidence as to the Veteran's current DSM diagnoses and as to whether the Veteran's current psychiatric diagnoses were related to active service.  The VA examiner, a clinical psychologist, concluded that the Veteran did not meet the DSM-IV clinical criteria for a diagnosis of PTSD.   

The VA examiner indicated that the Veteran was afforded diagnostic testing.  He was afforded the CAPS (Clinician Administered PTSD Scale), an interview based diagnostic instruments test for PTSD and the Mississippi Scale for Combat-Related PTSD, a quantitative psychometric assessment of PTSD symptom severity.  The CAPS score was not significant for PTSD.  The Mississippi Scale was 102.  The VA examiner stated that the psychometric scores were not consistent with a diagnosis of PTSD based on cutting score/normative data.  The VA examiner concluded that the Veteran did not have an Axis I diagnosis and did not have a diagnosis of PTSD.  The VA examiner stated that the Veteran had mild or transient symptoms within expectable limits and not representative of a psychiatric condition.  The VA examiner indicated that the rationale for the opinion was that CAPS did not confirm a diagnosis of PTSD due to too few symptoms with low severity and low frequency and the Mississippi Scale did not support the diagnosis of PTSD.  The VA examiner stated that review of medical records did not support a DSM IV diagnosis and it was noted in the July 2007 treatment record that indicated that the Veteran had subthreshold PTSD symptoms which is defined as nonsignificant to meet diagnostic criteria per the DSM IV.  It was noted that the Veteran did not meet the DSM IV criteria for PTSD, he reported nightmares 2-3 times per week, daily memories, physiological arousal in response to cues at no particular frequency, occasional avoidance of military stimuli, and difficulty staying asleep nightly. 

The Veteran was afforded another VA examination in July 2014.  The VA examiner, a clinical psychologist, concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The VA examiner, a clinical psychologist, noted that the Veteran's medical records were reviewed.  The VA examiner noted that the Veteran has received VA mental health treatment from 2007 to the present.  The diagnostic impression from the first treatment note (7/6/07 psychiatry initial evaluation) was anxiety disorder, not otherwise specified; subthreshold PTSD, and alcohol abuse in remote history.  The most recent diagnostic impression (7/1/14 social work note) was PTSD chronic and generalized anxiety disorder. 

The VA examiner stated that the Veteran's reported stressor event in active service met Criterion A, it was related to the Veteran's fear of hostile military or terrorist activity, and the stressor was adequate to support a diagnosis of PTSD.  The Veteran reported that he was deployed to Vietnam from May 1968 to December 1969.  The Veteran stated that he came under enemy fire "constantly" and he received shrapnel wounds to his left leg two times and shrapnel wounds to the face one time.  The VA examiner noted that according to personnel records, the Veteran was a mechanic and a wrecker operator while he was in Vietnam.  He has not received a Purple Heart.

The VA examiner noted that the results provided an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The July 2014 VA examiner further noted that the Veteran's total score was elevated above the recommended cutoff score for the identification of likely feigning and the Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  The July 2014 VA examiner stated that the Veteran completed an individually administered, two-alternative, forced-choice test of biased responding for PTSD.  The test was specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD.  The Veteran' s score was above the cut-off score used to identify individuals from the normative sample who were deemed to be malingering PTSD symptoms.

The July 2014 VA examiner stated that he was unable to determine if the Veteran currently meets the DSM-5 criteria for PTSD or another mental disorder because the Veteran was not cooperative with this exam.  He was administered two tests and the results from both of the tests indicated that the Veteran was feigning symptoms.  One of the tests was specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD.  The July 2014 VA examiner stated that the fact that the Veteran was not diagnosed with PTSD is not tantamount to saying that he does not have PTSD.  Instead, it reflects that because the Veteran was uncooperative, the undersigned was unable to differentiate possible legitimate symptoms from feigned symptoms.  Because of this, the July 2014 VA examiner did not check any of the symptoms from either Sections 3 or 4 above. 

The July 2014 VA examiner noted that the Veteran's previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guidelines apply, appears to have been based predominantly on his subjectively reported symptoms with no objective assessment of response style, and was therefore inapplicable to the current exam.  In other words, the validity of the Veteran's previous diagnosis of PTSD has not been adequately assessed and is therefore unknown.  When the observations and conclusions of mental health treatment providers are used to establish a diagnosis, the Veteran presents his or her history and symptoms to the provider, who generally accepts the veracity of the account.  The basis of successful clinical care is a trusting relationship between provider and veteran.  Since an attempt by a treatment provider to assess the veteran's response style would probably diminish or destroy this trust, treatment providers rarely if ever do so.  In contrast, this C&P examination is a forensic evaluation.  Forensic evaluations include an assessment of the validity of the reported symptoms.  As noted above, the results from both of the tests administered to the Veteran during this C&P exam were indicative of feigning symptoms.  

Regarding whether the Veteran has a psychiatric disorder other than PTSD which was incurred in active service or is related to active service, the July 2014 VA examiner stated that as noted above, the VA examiner is unable to determine whether the Veteran meets the criteria for a mental disorder because the Veteran was not cooperative with this exam.

The Veteran was afforded another VA examination in December 2014.  The VA examiner, a different clinical psychologist than the psychologist who performed the July 2014 VA examination, concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The VA examiner stated that the Veteran's reported stressor event in active service met Criterion A, it was related to the Veteran's fear of hostile military or terrorist activity, and the stressor was adequate to support a diagnosis of PTSD.  The Veteran reported that while serving in Vietnam from May 1968 to December 1969, he was an "ammo escort and truck driver."  He reported being in combat every day, including rocket and sniper attacks, and he reported discharging a weapon numerous times.  He stated that he was shot 3 times but this was not recorded.  He stated that he had shrapnel wounds on his face.  

Mental status exam revealed that the Veteran was alert and oriented.  He answered questions quickly and showed good concentration and memory during the interview.  Overall, the Veteran was calm during the interview and made good eye contact.  Speech was fluent, adequately organized, and of normal volume, rate and tone.  Thinking was linear and there was no evidence of psychosis.  The Veteran denied hallucinations/delusions.  Affect was appropriate.  The Veteran denied any current thoughts of suicide or homicide.  Gross cognitive functioning was intact.  Insight, judgment and impulse control appeared adequate.  

The VA examiner stated that the Veteran reported experiencing depressed mood and anxiety daily and he had no other symptoms attributable to PTSD.  The VA examiner set forth the Veteran's' responses to the Criterion B (re-experiencing symptoms), Criterion C (avoidance and numbing), Criterion D (negative cognitions and mood), and Criterion E (increased arousal symptoms) for the DSM 5 criteria for a diagnosis of PTSD.  See the December 2014 VA examination report.   

The VA examiner noted that the Veteran's response style was evaluated during his previous C&P examination on July 8, 2014 in which the July 2014 VA examiner indicated that results provided an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The December 2014 VA examiner agreed with the July 2014 VA examiner's opinion that "the undersigned was unable to determine if the Veteran currently meets the DSM-5 criteria for PTSD or another mental disorder because the Veteran was not cooperative with this exam."

The December 2014 VA examiner stated that she agreed with the previous July 2014 VA examiner's opinion and was unable to determine whether the Veteran meets the criteria for a mental disorder because the Veteran was not cooperative with this exam.  The results from both of the tests administered to the Veteran during the July 2014 VA exam were indicative of feigning symptoms.  Regarding whether the Veteran has a psychiatric disorder other than PTSD which was incurred in active service or is related to active service, the December 2014 VA examiner stated that a diagnosis could not be confirmed, thus an opinion cannot be offered based on the results of psychological testing in July 2014 as previously noted. 

As discussed above, 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to DSM-IV as the governing criteria for diagnosing PTSD.  VA implemented DSM-5 effective August 4, 2014 and DSM-5 applies to claims certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in May 2010 and therefore, DSM-IV is the governing directive.

The Board notes that the diagnostic criteria for PTSD under DSM-5 (particularly as it relates to Criterion A) are less stringent that the diagnostic criteria for PTSD under DSM-IV.  DSM-5, in pertinent part, removed the requirement under Criterion A that the person experience fear, helplessness, or horror right after the traumatic event because there was concern that certain individuals who were trained not to respond to traumatic events might have failed to meet this criterion.  The removal of this requirement for Criterion A makes it easier to meet the diagnostic criteria for PTSD under DSM-5 than under DSM-IV.  See DSM-IV and DSM-5.  

DSM-5 also sets forth four distinct diagnostic clusters for PTSD instead of the three set forth in DSM-IV (re-experiencing, avoidance, and arousal).  In DSM-5, the four diagnostic clusters are described as re-experiencing, avoidance, negative cognitions and mood, and arousal.  See DSM-IV and DSM-5.  

In the present case, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not meet the more stringent diagnostic criteria for PTSD under DSM-IV or the less stringent diagnostic criteria for PTSD under DSM-5.  The issue in this case is not whether there is competent evidence of a traumatic event that meets Criterion A for a diagnosis of PTSD under DSM-IV or DSM-5, but whether the Veteran's symptoms meet the diagnostic criteria for PTSD.  In this regard, the weight of the competent and credible evidence does not establish a diagnosis of PTSD in accordance with DSM-IV or DSM-5.  

The Board finds that the June 2008, July 2014, and December 2014 VA medical opinions to have great evidentiary weight in this case and these opinions outweigh the April 2014 assessment of PTSD.  The VA examiners findings were based on a thorough and detailed examination of the Veteran and objective psychologist testing including the Mississippi Scale and PCL-M.  The VA examiner considered the Veteran's symptoms and the current psychiatric treatment.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as clinical psychologists, have the skill and expertise to render this medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board does not question the competence of the VA psychologist who made the diagnosis of PTSD in April 2014 and during the course of the Veteran's mental health treatment.  However, as the July 2014 VA examiner pointed out, the April 2014 assessment was made in the course of mental health treatment not during a forensic examination.  Further, this diagnosis is not supported by objective psychological testing.  The Board finds that the VA medical opinions are more comprehensive and are based on more data than that April 2014 assessment of PTSD that was made in a treatment context, and therefore, the VA medical opinions are highly probative and outweigh the April 2014 assessment of PTSD. 

The Veteran's own implied assertions that he had PTSD due to active service in Vietnam are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV or DSM-5, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV or DSM-5.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.

The evidence of record shows that the Veteran has diagnoses of other psychiatric disorders including anxiety disorder not otherwise specified, panic disorder without agoraphobia, and generalized anxiety disorder.  See e.g. VA treatment records dated in July 2007, July 2012, and April 2014.  

The Board finds that the weight of the competent and credible evidence establishes that there is no medical nexus between any current psychiatric disorder other than PTSD and the Veteran's active military service.  

There is no evidence of symptoms or diagnosis of a psychiatric disorder in active service.  In service examinations in May 1967 (enlistment exam) and December 1969 (separation examination) show that psychiatric examinations were normal.  The Veteran denied having psychiatric symptoms on a medical history survey completed in conjunction with his separation physical.  

The VA examination reports do not show an Axis I diagnosis of a psychiatric disorder.  The June 2008 VA examination report indicates that there was no Axis I diagnosis.  The matter was remanded in May 2014 for additional examination.  VA sought a medical opinion as to whether the Veteran currently had an Axis I diagnosis other than PTSD and if so, whether such disorder was incurred in or is medically related to active service.  The July 2014 and December 2014 VA examiners indicated that an assessment of whether the Veteran had a psychiatric disorder other than PTSD could not be made because the Veteran was not cooperative with the VA examination and testing.  The December 2014 VA examiner stated that she agreed with the previous July 2014 VA examiner's assessment that he was unable to determine whether the Veteran meets the criteria for a mental disorder because the Veteran was not cooperative with the exam.  The results from both of the tests administered to the Veteran during the July 2014 VA exam were indicative of feigning symptoms.  Regarding whether the Veteran has a psychiatric disorder other than PTSD which was incurred in active service or is related to active service, the December 2014 VA examiner stated that a diagnosis could not be confirmed, thus an opinion cannot be offered based on the results of psychological testing in July 2014 as previously noted.

The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran failed to cooperate with the examination.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate has thwarted VA's efforts to obtain medical evidence as to the nature and etiology of the claimed disorders and whether there is a medical nexus to active service.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  

The Board finds that the weight of the competent and credible evidence establishes that there is no medical nexus between any currently diagnosed acquired psychiatric disability and the Veteran's active military service.  

The Veteran's own implied assertions that he has a psychiatric disorder due to events in active service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with the DSM that is related to active service, falls outside the realm of common knowledge of a lay person.  See Jandreau; supra.  

Thus, the Board finds that the Veteran's lay statements are not competent evidence of a medical nexus between the current psychiatric disorder and active service since the evidence does not show that the Veteran had any medical or psychiatric training or expertise.   

Accordingly, on this record, service connection for a psychiatric disorder other than PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is denied.

Analysis: Service Connection for peripheral neuropathy of the lower extremities

The Veteran claims service connection on a presumptive basis for bilateral lower extremity peripheral neuropathy as due to exposure to Agent Orange.  See November 2010 claim.  Herbicide exposure during service is presumed as the Veteran's DD Form 214 reflects that he served in Vietnam with the 148th Ordinance Company.  Service records show that he served in Vietnam from May 1968 to December 1969.  Consequently, the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute" and "subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed onset" chronic peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013). 

In the present case, there is no evidence of peripheral neuropathy to a compensable degree within one year of the date of last exposure to herbicides in December 1969.  The evidence also fails to demonstrate that "early onset" peripheral neuropathy has ever been diagnosed.  The initial diagnosis of peripheral neuropathy of the lower extremities was first made in 2010, more than 30 years after his last exposure to herbicides.  An August 2010 VA treatment records notes that the Veteran reported having numbness and tingling in his feet.  The assessment was likely peripheral neuropathy.  A September 2010 Electromyography (EMG) results showed evidence suggestive of peripheral neuropathy.  A June 2014 VA examination report indicates that the VA examiner opined that there was no objective evidence of "early onset" peripheral neuropathy due to agent orange exposure.  The weight of the evidence shows that the current peripheral neuropathy is not early onset and therefore, this disability is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection is not warranted on a presumptive basis pursuant to 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307.  

The Board finds that the weight of the competent and credible evidence establishes that the peripheral neuropathy of the lower extremities first manifested in 2010 over 30 years after active service and is not related to disease or injury or other event in active service.  

Review of the Veteran's service treatment records shows no complaint or manifestation of neuropathy of the lower extremities and no manifestations of peripheral neuropathy were noted at the time of his service separation.  He denied having foot trouble or neuritis on service separation exam.  

Post-service VA treatment records show that in August 2010, the Veteran reported having numbness and tingling in his feet.  The assessment was likely peripheral neuropathy.  September 2010 EMG results showed evidence suggestive of peripheral neuropathy.  The first clinical evidence of peripheral neuropathy is 2010, over 30 years after service separation. Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted. 

The weight of the competent and credible evidence shows that the current peripheral neuropathy of lower extremities is not related to injury, disease or other event in active service.  

The Veteran was afforded a VA examination in July 2014 to obtain medical evidence as to whether the peripheral neuropathy of the lower extremities was related to active service.  The Veteran reported that the neuropathy started from Vietnam and he had numbness in the feet.  He stated that he did not receive treatment in active duty.  When he came home, he thought it was just from being wet so much and he did not see a doctor.  He stated that the symptoms were burning and stinging in the feet that started off and on maybe once a month like his feet were on fire.  The Veteran stated that he did not go to a doctor till 2005, at the VA and nothing was done till 2007 when he thinks neuropathy was diagnosed.  He stated that he tried several medications but nothing worked.  His current symptoms were constant numbness from the knees down and pain that was burning, aching, on fire, and cold.   

Physical examination revealed that the Veteran had mild intermittent pain and moderate numbness in the right and left lower extremities.  Sensory testing for light touch was decreased in the bilateral lower leg and ankle, and foot and toes.  The VA examiner stated that the Veteran had a slow and wide based gait due to the peripheral neuropathy.  There was moderate incomplete paralysis of the right and left external popliteal nerve (common peroneal).  The VA examiner noted that the March 2013 EMG test showed findings suggestive of sensorimotor peripheral neuropathy, predominantly axonal. 

The VA examiner reviewed the Veteran's medical records and indicated that the December 1969 Report of Medical History (separation examination) was silent for peripheral neuropathy and the veteran reported "no" when asked if he had neuritis or paralysis.  The December 1969 examination was silent for the peripheral neuropathy.  The VA examiner noted that VA primary care annual exams and treatment in August 2003, December 2004, June 2005, August 2006, April 2007, August 2008, December 2008, and November 2009 were silent for claimed condition.  The August 2007 Agent Orange examination report indicates that the Veteran was asked if he had health problems that he believed may or may not be related to agent orange exposure and he did not report the claimed condition.  

The VA examiner noted that the Veteran first reported symptoms if peripheral neuropathy of the lower extremities in February 2010; he reported having right buttock pain and numbness that radiated downward to right knee.  It was noted that the Veteran was recently seen for same symptoms and he had no known injury.  An August 2010 VA primary care records indicates that the Veteran was seen for numbness and tingling in feet increasing over past few months.  The September 2010 EMG report indicates that the Veteran complained of bilateral foot numbness and burning going on for many years.  He did have back pain and leg pain many years ago that was quite severe but has never bothered him again since then.  A March 2011 VA Neurology consult record indicates that the Veteran reported having problems with pain and numbness in his legs for many years (20 years), insidious in onset, gradually progressive, that started in the toes and worked its way up over time.  The neurologist noted that the Veteran had a history of borderline diabetes and he reported having weakness in the legs.  The Veteran did not have a history of insulin, oral antihyperglycemics, B12 deficiency, family history of neuropathy, or ETOH.  The assessment was history of agent orange exposure with impaired glucose tolerance/borderline diabetes for years with a 20 year history of insidious onset and slow progression of numbness in the distal bilateral lowers and uppers extremities.  The neurologist concluded that the Veteran had idiopathic length dependent peripheral neuropathy with overlaid chronic left L5-S1 radiculopathy without evidence of ongoing axonal involvement.  The VA examiner further noted that the neuropathy was possibly related to latent diabetes, and inherited neuropathy was possible considering age of onset and high arched palate and instep but no family history.  The neurologist indicated that he could not exclude the neuropathy being B12 related.  

The VA examiner opined that there is no objective evidence of "early onset" peripheral neuropathy due to agent orange exposure and the Veteran's peripheral neuropathy was not due to or a result of active duty, including agent orange exposure.  The VA examiner set forth the rationale for the conclusion.  The VA examiner stated that review of service treatment records revealed no indication of any neurological condition in active duty, and separation history and exam were both silent for claimed condition.  There was no convincing history of a neurological condition in the years immediately following separation from active duty.  The VA examiner opined that it was not likely that if the Veteran were having symptoms repeatedly in the years following separation that he would not have sought medical attention, the Veteran was able to engage in occupations requiring good motoric/sensory skills, and VA treatment records from 2003 to 2010 were densely silent for any complaints or mention of claimed neurological condition.  

The VA examiner noted that the current peripheral neuropathy appears in the Veteran's VA medical records on August 20, 2010, per note: "...walkin for numbness and tingling in feet increasing over PAST FEW MONTHS, no assoc pain or swelling; has hx of agent orange exposure..."  The VA examiner noted that interestingly, by September 2010, when he was referred for EMG, the Veteran gave a history of neuropathy symptoms for "many years," and by the time he was seen for Neurological consult in 2011 the symptoms had been there for 20 years.  The VA examiner stated that peripheral neuropathy due to agent orange exposure generally occurs within one year (usually within weeks or months) of exposure, and improve within 2 years.  In addition, examination of Veteran reveals very high arches, and significantly/abnormally hypertrophied extensor digitorum brevis muscles in both feet which he acknowledged is congenital "that's family, everyone has it, my kids have it, my cousins."  The VA examiner also noted that a neurological consult record dated in March 2011 indicates an impression of "idiopathic peripheral neuropathy" which can be associated with multiple different conditions including hereditary (high arches), immunological conditions, late onset Charcot Marie Tooth disease (calf hypertrophy and muscle cramps), etc.  The VA examiner opined that there is no plausible nexus between claimed neuropathy and anything during active military service.  The VA examiner concluded that there was no objective evidence of "early onset" peripheral neuropathy due to agent orange exposure, and the Veteran's claimed peripheral neuropathy is not due to or a result of active duty, including agent orange exposure.

The Board finds that the July 2014 VA medical opinion to be highly probative since the VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  The VA examiner provided a rationale for the medial opinion and cited to the evidence upon which the opinion was based.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens, supra; see also Prejean; supra.  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez; supra.  As such, the Board finds the VA medical opinion to have great probative weight.

There is no medical opinion of record contrary to the July 2014 VA opinion.  Furthermore, there is no other competent evidence of record, relating the Veteran's bilateral lower extremity peripheral neuropathy active service.  The Board finds that the weight of the evidence establishes that the Veteran's bilateral lower extremity peripheral neuropathy first manifested decades after active service and is not related to injury, disease, or other event in active service.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of peripheral neuropathy in service or since service separation.  The Veteran reported at the July 2014 VA examination that he had the peripheral neuropathy symptoms continuously since active service.  The Veteran, as a lay person, is competent to report observable symptoms such as pain, numbness, and tingling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements to have limited credibility and, therefore, limited probative value, because they are undermined by the contemporaneous medical evidence, and are inconsistent with evidence generated during service and post service.  

As noted, the service treatment records do not document treatment for chronic symptoms or diagnosis of bilateral lower extremity peripheral neuropathy; the Veteran denied having neuritis, paralysis, or foot trouble upon service separation.  The service treatment records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 30 years after service and in conjunction with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, the post service treatment records show that the onset of the peripheral neuropathy symptoms was in 2010.  The July 2014 VA examiner reviewed the medical history of the peripheral neuropathy and considered the Veteran's own lay statements.  The VA examiner stated that review of service treatment records revealed no indication of any neurological condition in active duty, separation history and exam were both silent for claimed condition, and there was no convincing history of a neurological condition in the years immediately following separation from active duty.  The VA examiner opined that it was not likely that if the Veteran were having symptoms repeatedly in the years following separation that he would not have sought medical attention, the Veteran was able to engage in occupations requiring good motoric/sensory skills, and VA treatment records from 2003 to 2010 were densely silent for any complaints or mention of claimed neurological condition.  

The Board finds that the weight of the competent and credible evidence show a lack of complaints, treatment, or diagnosis of peripheral neuropathy for 30 years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The Board also notes that the Veteran has made assertions that the peripheral neuropathy is due to his active service.  However, the Veteran's statements are not competent evidence regarding the etiology of his peripheral neuropathy because he does not have the medical expertise or training and he is not competent to provide any medical diagnoses or render medical opinions as to the etiology of peripheral neuropathy.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In the instant case, the question of the cause of peripheral neuropathy is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report tingling, pain and numbness, the question of the cause of that tingling, pain or numbness is not an observable fact.  It requires clinical testing to assess and diagnose the underlying nerve condition, if any, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his peripheral neuropathy was caused are not competent evidence as to a nexus.

For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


